FILED
                                                                        MARCH 15, 2022
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Marriage of                )
                                                )         No. 37941-8-III
KRISTIE LYNNE SOUZA                             )
                                                )
                       Respondent,              )
                                                )
       and                                      )         UNPUBLISHED OPINION
                                                )
CHRISTOPHER WILLIAM SOUZA,                      )
                                                )
                       Appellant.               )

       STAAB, J. — During dissolution proceedings, Christopher Souza moved out of the

family home but failed and refused to provide his estranged wife Kristie Souza, her

attorney, or the court with an updated address. The original trial date was rescheduled

when the court shut down for pandemic protocol. Christopher1 claims that he failed to

appear for trial because he never received the amended scheduling order. In

Christopher’s absence, a trial was held, evidence was presented, and the court entered

orders dissolving the parties’ marriage and distributing property. After Christopher

learned of the court’s orders, he moved for relief from judgment under CR 60(b). The

trial court denied this motion, finding that Christopher had an obligation to update his


       1
           First names are used for clarity sake and no disrespect is intended.
No. 37941-8-III
In re Marriage of Souza


address and deliberately or recklessly failed to do so. On appeal, we affirm the trial

court’s order denying relief.

                                     BACKGROUND

       In August 2019, Kristie Souza filed for marital divorce from Christopher Souza.

Christopher responded to the petition on September 12, 2019. He “agree[d] to accept

legal papers for this case at my lawyer’s address, listed” as 221 N. Wall St., Suite 624,

Spokane WA 99201. Regarding other divorce issues not the subject of this appeal, he

disagreed with the date of separation, the proposed debt distribution, the proposed

parenting plan for the couple’s two children, and proposed child support amounts.

       As of September 12, 2019, Christopher was living in the family home in the

Spokane Valley. On November 25, 2019, the court entered temporary orders against

Christopher and required him to provide a service of process address and keep it up to

date through the date of final orders. Christopher claims to have moved out of the family

home sometime after temporary orders were entered, but his residence during the time is

otherwise unknown. On December 10, 2019, the court issued its first domestic case

scheduling order to the attorneys.

       On February 3, 2020, Christopher’s attorney filed a notice of intent to withdraw

that became effective ten days later. The withdrawal notice indicated Christopher’s last

known mailing address as the family home on Renz Drive in Spokane Valley. The

withdrawal notice certificate of mailing indicated that the notice had been e-mailed to

                                             2
No. 37941-8-III
In re Marriage of Souza


Christopher at a particular email address and mailed to him at the same physical address.

Nothing in the court file indicated that the attorney had the wrong address. Christopher

admits that he received his former attorney’s withdrawal notice by e-mail but claims that

he did not notice the physical address listed.

       Ms. Souza’s attorney moved to compel discovery on February 4, 2020, asserting

that Christopher was nonresponsive to interrogatories despite prior extensions.

Christopher’s attorney appeared, but Christopher did not. The court granted Kristie’s

motion to compel.

       On March 2, 2020, Ms. Souza’s attorney mailed the order to compel to

Christopher, using his parent’s address. It was returned to sender. Ms. Souza’s attorney

also sent subsequent witness disclosure to Christopher, using his parent’s address. John

and Christine Souza indicated that their son was not living with them in March 2020. He

moved in with them sometime later but failed to specify when. Christopher admits to

receiving the order on discovery motion to compel on March 20, 2020. Sometime later in

March, Christopher asserts that he called the court clerk for information on his case. He

did not update his address.

       In April 2020, Kristie attempted to get a current address from Christopher. He

responded by text that his current address was the family home, even though he did not

live there. He refused to provide another address.




                                                 3
No. 37941-8-III
In re Marriage of Souza


       On April 16, 2020, the trial court issued an amended case scheduling order

resetting the trial to August 3, 2020. As provided in the attorney withdrawal notice, the

court mailed the scheduling order to Christopher’s last known address, the home where

Kristie was living. While Kristie declared that she provided Christopher with his mail

when the children were exchanged, Christopher denied receiving the case schedule order.

       At the pretrial hearing on July 23, Christopher did not show up. Christopher

claimed that he was not notified of the pretrial date. The parties agree that a joint trial

management report was not filed with the court as required by local rule. On August 1,

2020, Christopher signed up for informed delivery service with the United States Postal

Service, indicating that the Renz Drive address was his residence.

       On August 3, 2020, when Christopher failed to appear, the trial court proceeded to

trial, heard Kristie’s evidence, and entered a dissolution decree, parenting plan, and order

on child support. Christopher received copies of the final orders the next day.

       Christopher hired new counsel, who filed a notice of appearance on August 25,

2020. On October 15, 2020, Christopher moved to vacate the final orders and judgment,

claiming excusable neglect and that the orders were based on misrepresentations by

Kristie Souza. He blamed the COVID-192 pandemic for his failures to participate in the

divorce proceedings and claimed that a court clerk told him in July that civil trials were



       2
           Coronavirus disease.

                                              4
No. 37941-8-III
In re Marriage of Souza


not going forward. Christopher claimed to have updated his address with the court to his

parent’s house in July.

       The court did not find Christopher to be credible. The court noted that family law

trials had resumed in May 2020, and the court file did not reflect that Christopher had

ever updated his address with the court. The failure to do a joint trial management report

was not found to be dispositive. The court found that Christopher’s attorney was not

mistaken in providing the family home as Christopher’s last known address, and that

Christopher had intentionally failed to provide a new address. The court denied the

motion to vacate and incorporated oral findings on the record. Attorney fees were

denied. Christopher timely appealed.

                                       ANALYSIS

       Christopher moved to vacate the trial court’s judgment under CR 60(b). This rule

provides that “On motion and upon such terms as are just, the court may relieve a party or

the party’s legal representative from a final judgment, order, or proceeding for the

following reasons: (1) Mistakes, inadvertence, surprise, excusable neglect or irregularity

in obtaining a judgment or order.” A trial court’s order denying relief from judgment is

reviewed for abuse of discretion. Coogan v. Borg-Warner Morse Tec Inc., 197 Wn.2d

790, 820, 490 P.3d 200 (2021). Judicial discretion “means a sound judgment exercised

with regard to what is right under the circumstances and without doing so arbitrarily or

capriciously.” State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).

                                             5
No. 37941-8-III
In re Marriage of Souza


“Where the decision or order of the trial court is a matter of discretion, it will not be

disturbed on review except on a clear showing of abuse of discretion, that is, discretion

manifestly unreasonable, or exercised on untenable grounds, or for untenable reasons.”

Id.

       We must first address whether the trial court entered a default judgment against

Christopher when he failed to appear for trial. On appeal, Christopher argues that the

more lenient standard applicable to default judgments should apply to this case. “Courts

apply CR 60(b) more liberally to judgments by default than those on the merits.” Stanley

v. Cole, 157 Wn. App. 873, 879, 239 P.3d 611 (2010). Kristie responds that Christopher

did not default because he appeared in the case and participated in preliminary hearings.

She also points out that the court did not enter an order of default but conducted a trial,

took evidence and testimony, and entered findings and conclusions supporting its

judgment.

       Under CR 55(a)(1), a court may enter an order of default “[w]hen a party against

whom a judgment for affirmative relief is sought has failed to appear, plead, or otherwise

defend as provided by these rules and that fact is made to appear by motion and affidavit,

a motion for default may be made.”

       In this case, Christopher appeared and answered Kristie’s petition for dissolution.

Up until his attorney withdrew, Christopher engaged in the proceedings. His failure to

appear at a duly noted trial is not the equivalent of failing to appear or prosecute a case.

                                               6
No. 37941-8-III
In re Marriage of Souza


See Cole, 157 Wn. App. at 880; Tacoma Recycling, Inc. v. Capitol Material Handling

Co., 34 Wn. App. 392, 394-95, 661 P.2d 609 (1983) (judgment did not qualify as default

judgment though defendant failed to attend bench trial because the defendant had

previously appeared and filed pleadings).

       Additionally, we note that when a plaintiff or petitioner seeks a default judgment

under CR 55, they may file a motion for default. In this case, there was no motion for

default. Instead, the trial court held a trial, considered evidence, and entered a judgment

on the merits.

       Christopher suggests that despite the findings, conclusions, and orders entered by

the trial court after taking testimony, the trial was not a hearing on the merits because the

trial was too short and the evidence insufficient. He fails to cite any authority that these

factors are determinative of the merits of a trial.

       He also contends that In re Marriage of Olsen, 183 Wn. App. 546, 553, 333 P.3d

561 (2014), relied on by Kristie, is factually distinguishable. In Olsen, neither the

husband nor his attorney appeared for trial. The court proceeded with the trial, took

evidence, and entered a judgment. On appeal, the wife initially argued that the husband

was using his motion to vacate as a substitute for an appeal. Since he failed to appeal,

she argued that he should be precluded from filing a motion to vacate. We rejected this

argument after noting that there was nothing for the husband to reconsider or appeal

because he conceded that the evidence was sufficient and failed to make any objections at

                                               7
No. 37941-8-III
In re Marriage of Souza


trial. Turning to the motion to vacate, we held that the trial court’s final orders, following

a one-party trial, were on the merits, and would not be reviewed under the more liberal

default judgment standard.

       In this case, Christopher argues that Olsen should not apply because he is

contesting the sufficiency of evidence to support the final order. This argument misses

the point. Olsen held that a judgment entered after a one-party trial on the merits would

not be considered a default judgment for purposes of a motion to vacate. Olsen, 183 Wn.

App. at 556. The holding in Olsen is directly applicable to this case and supports

Kristie’s argument that the judgment entered after a trial was not a default judgment.

       Otherwise, Christopher devotes a majority of his briefing to support his argument

that a default judgment was entered and relief is available if he can make out a prima

facie defense. Having concluded that this was a decision on the merits and not by

default, we apply the proper standard in determining whether the court abused its

discretion in denying Christopher’s motion for relief from judgment. In his motion for

relief from judgment, Christopher argued that his failure to appear at trial was due to his

attorney’s mistake in providing the wrong address and procedural irregularities. He

contends that when his attorney withdrew, the attorney mistakenly provided the family

home as the last known address, even though Christopher had not lived there for several

months. Christopher indicated that he missed the wrong address on the notice of

withdrawal and failed to update his address until July after the notice of trial was mailed.

                                              8
No. 37941-8-III
In re Marriage of Souza


Kristie objected to Christopher’s motion for relief, noting that Christopher had continued

to use the family home as his address and refused to provide her with an updated address.

She also noted that while Christopher suggested she had an obligation to keep him

informed, Christopher never asked her about the status of their dissolution.

       The trial court denied the motion for relief. At the hearing on the motion, the

court noted that Christopher failed to appear at a hearing while he was still represented by

an attorney who knew how to reach him. The attorney then withdrew and provided a last

known address. Despite claiming this was a mistake by his former attorney, Christopher

did not submit a declaration by the attorney admitting to a mistake. Meanwhile,

Christopher would not give Kristie his address, and mail sent to his parents was returned

unopened. At the time of the motion, the court still did not have an updated address. The

court found that any mistake was intentional, noting that Christopher had failed to appear

at hearings when represented, failed to comply with contempt orders, and failed to

provide discovery. Given this failure to participate and engage, the court found that

Kristie’s failure to submit a joint trial management report was understandable and not a

procedural irregularity sufficient to set aside a judgment.

       At the hearing before the superior court, Christopher argued that his failure to

appear at trial was due to his attorney’s mistake in providing the wrong address. The trial

court did not accept this reason. Even if Christopher’s attorney did make a mistake, the




                                              9
No. 37941-8-III
In re Marriage of Souza


general rule is that an attorney’s negligence does not constitute grounds for vacating a

judgment under CR 60(b). Olsen, 183 Wn. App. at 556.

       Nor did Christopher submit evidence of an irregularity sufficient to set aside a

judgment. Christopher contends that Kristie’s failure to demand a Trial Management

Report under Spokane County Local Rule 16, constituted such an irregularity. This rule

requires parties to submit a joint report about the expected issues to be presented at trial.

Christopher suggests that by failing to insist on this joint report, Kristie and her attorneys

were lulling Christopher into believing that nothing was happening in the dissolution

proceeding.

       “Irregularities pursuant to CR 60(b)(1) occur when there is a failure to adhere to

some prescribed rule or mode of proceeding, such as when a procedural matter that is

necessary for the orderly conduct of trial is omitted or done at an unseasonable time or in

an improper manner.” Mosbrucker v. Greenfield Implement, Inc., 54 Wn. App. 647, 652,

774 P.2d 1267 (1989). Christopher does not attempt to argue that the Trial Management

Report was “necessary for the orderly conduct of trial.” Id. As the trial court noted, even

though the rule mandates the reports, parties often miss them. Moreover, given

Christopher’s demonstrated history of active disengagement, it was perfectly

understandable that Kristie would not insist on preparing a joint report for trial.

       The trial court did not abuse its discretion in denying Christopher’s motion for

relief from judgment. While Christopher continues to argue that various people failed to

                                              10
No. 37941-8-III
In re Marriage of Souza


contact him, he fails to claim that he made any attempt to ask Kristie or her attorneys

about the dissolution status. Instead, the evidence is that he disengaged from the

proceedings even before his attorney withdrew and avoided any legal mail by refusing to

give his address and having mail sent to his parents returned unopened. Because the

court did not abuse its discretion by denying the motion for relief from judgment, we do

not consider Christopher’s substantive challenges to the judgment itself.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Staab, J.

WE CONCUR:


_________________________________
      Lawrence-Berrey, J.


_________________________________
      Pennell, J.




                                            11